[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]    DATE OF SENTENCE:             5 June 1992 DATE OF APPLICATION:          5 June 1992 DATE APPLICATION FILED:       5 June 1992 DATE OF DECISION:             26 May 1998
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport, Docket No. 91-61651.
Rebecca Johnson, Esq., for the Petitioner.
C. Robert Satti, Jr., for the State of Connecticut.
The petitioner was convicted after a trial by jury of Sexual Assault 1st Degree in violation of Conn. Gen. Stat. 53a-70 (a)(1): Robbery 1st Degree in violation of Conn. Gen. Stat. 53a-134(a)(3) and threatening in violation of Conn. Gen. Stat. 53a-62 (a)(1).
The petitioner was sentenced to sixteen years to serve on the sexual assault, sixteen years to serve on the robbery charge and one year to serve on the threatening charge, all sentences were run concurrently for a total effective sentence of sixteen years to serve.
The petitioner was convicted of sexually assaulting a 21 year old female. The record shows that he dragged her under a viaduct in the city of Bridgeport and sodomized her at knife point. The petitioner grabbed her clothes and forced her to undress under the constant threat that he would kill her. When leaving the scene the petitioner stole a gold chain and necklace from the victim.
At the hearing the petitioner's counsel told the panel that the petitioner was remorseful for his acts and recognizes the harm, and trauma he has caused the victim. She felt that the sentence imposed was inappropriate in its duration and asked the panel to modify it.
The petitioner when he spoke to the panel proclaimed his innocence and claimed that he did not understand the sentence that was initially offered to him.
The state's attorney noted that the victim was innocently walking, minding her own business, when she was accosted by the petitioner and raped with him holding a knife. Counsel noted that the sentencing court found nothing favorable to the petitioner in the presentence investigation and that he has not expressed any real remorse for his brutal acts. He noted that the petitioner was eligible to receive forty-one years and since the court gave him considerably less that he has received all of the consideration he deserves. CT Page 9048
In reviewing the remarks of the sentencing court we find that the trial judge described the petitioners acts as "brutal", "serious" and "There is just absolutely nothing that I can find in this man's history and/or this case that would warrant any favorable consideration for him." In reviewing this sentence this panel must do so in accordance with 43-28 of the Conn. Practice Book. After careful review we find this sentence to be appropriate and nor disproportionate. This was a brutal, vicious act that inflicted great physical and mental harm on the victim.
THE SENTENCE IS AFFIRMED.
Norko, J.
Klaczak, J.
Miano, J.
Miano, J., Klaczak, J., and Norko, J. participated in this decision.